DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-2, 6-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (5848812) in view of French (9623594).  The reference to Morgan discloses the recited  thermoplastic elastomeric bellow duct (fig 4 shows a bellows 84 provided in a duct 22,24 which can be formed of thermoplastic elastomeric material, see column 3, lines 27-39 which discusses thermoplastic elastomeric rubber like material used for at least part of the duct) comprising: a corrugated duct segment (84; fig 4) interposed between two elbowed segments (there is a first elbow segment near 40 and a second elbow segment near 43 and element 82 in figure 4; and bellows or corrugated segment 84 lies between them),
wherein at least one of the elbowed segments is made of thermoplastic elastomeric (col 3, lines 27-39 discloses at least one of the elbow segments such as 22 can be formed of thermoplastic elastomer, but is unclear what elbow section 40 is made from) and is connected to an end section of the corrugated duct segment (at least elbow portion 24,40 is connected to the corrugated duct segment 22,22A by being provided over the end section of the corrugated duct segment as seen more clearly in figure 7), the elbowed segment (24,40) is fixedly provided onto and over the end section of the corrugated duct segment (figs 4 and 7 show this), and
wherein the end section of the corrugated duct segment comprises a guiding and sealing arrangement pointing away from the corrugated duct segment in a radial direction (this can be seen as elements 70A,72A,74A which can be seen in figure 7 to extend outward in a radial direction from the end of corrugated duct section 22,22A, into a portion of elbow section 40,24).  The reference to Morgan discloses all of the recited structure of an air duct with the exception of setting forth that the elbow that is provided over an end of the corrugated portion is made of a thermoplastic elastomer as well, and that such connection is achieved by overmolding, however, it should be noted that this is a method step in 
With respect to claim 2, the guiding and sealing arrangement comprises at least one continuous rib protruding in radial direction from on an outer surface of the end section (as seen in fig 7 of Morgan all three protruding continuous ribs 70A,72A,74A which are continuous in that they do not end around the outside of segment 22A,22 can be considered as one of the guiding and sealing arrangements provided on the outer surface of the end section of 22A of the corrugated duct segment).
With respect to claim 6, the guiding and sealing arrangement comprises:

With respect to claim 7, the guiding rib structure and the sealing rib structure form continuous ribs on an outer surface of the end section (this is seen in Morgan figure 7 and described above with respect to claim 2, where both ribs are formed this way in Morgan).  
With respect to claim 8, the sealing rib structure forms a continuous rib (all of the ribs are shown to be continuous form such as rings as set forth above) and the guiding rib structure forms discontinuous rib array on the outer surface of the end section (the reference to Morgan does not teach forming the guide rib as a discontinuous rib); however, it is considered merely a choice or mechanical 
With respect to claim 10, the sealing rib structure is arranged closer to the end section than the guiding rib structure (the reference to Morgan teaches a continuous rib 74A which is arranged closer to the end section than the guiding rib structure 70A).  
With respect to claim 11, the guiding and sealing arrangement protrudes from an outer surface of the circumferential outer wall of the end section by at least 1/4 of a wall thickness at an intersection of the guiding and sealing arrangement and the circumferential outer wall at a side distal from a front face of the corrugated duct segment (the reference to Morgan shows in figure 7 that the guiding rib 70A and sealing rib 74A are of a substantial thickness, and at the bottom of this figure near 22A shows the thickness of the end of the circumferential outer wall to be at least the same thickness if not thinner than the ribs are, therefore the ribs are clearly shown in figure 7 to be at least ¼ of the wall thickness and clearly larger than ¼ the wall thickness thereby meeting the claim language).  

Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of French as applied to claims 1-2, 6-8, and 10-11 above, and further in view of Wood (5575509).   
With respect to claim 3, the reference to Morgan as modified discloses all of the recited structure with the exception of the continuous rib has a conical cross section.  The reference to Wood discloses that it is old and well known in the art to form the end of a corrugated hose section with continuous rib structures which can be formed with various different shapes including rounded edge 
With resect to claim 4, the reference to Morgan as modified fails to disclose the recited at least one continuous rib comprises a seal side and an opposing guide side, wherein the seal side intersects a circumferential outer wall of the end section at a steeper angle than the guide side, however, upon modification by Wood as set forth above the tapered side of the conical cross-section continuous rib would be the seal side which would intersect the circumferential outer wall at a steeper 90 degree angle with the outer surface of the segment is shown than an opposing guide side which tapers down to the outer circumference of the segment end at less of an angle than 90 degrees, and based upon the above teachings of Wood, it would have been obvious to one skilled in the art to modify the continuous rib portion of Morgan as modified by forming such with a conical cross-section having a seal side that intersects a circumferential outer wall of the end section at a steeper angle than the opposing guide side which tapers toward the outer circumference at an angle as well as suggested by Wood where such is a known alternative shape for such continuous rib structures provided on the ends of hoses that can convey air, and such structures are used at the connection portion of the hose, as suggested by Wood, where such a shape is a known equivalent shape used for the same structure on a similar hose end, and such amounts to an obvious choice of mechanical design to alter the shape, where a tapered side could 
With respect to claim 5, the reference to Morgan as modified fails to disclose the seal side of the rib is arranged closer to the end section than the opposing guide side, however, as modified above with the teachings of Wood such shows in figs 2, 6, and 7, that the tapered opposing guide side of the continuous rib at the end of the segment is further from the end section than the 90 degree seal side of the rib.  It would have been obvious to one skilled in the art to modify the continuous rib portion of Morgan as modified by forming such with a conical cross-section having a seal side that intersects a circumferential outer wall of the end section at a steeper angle and closer to the end portion of the segment than the opposing guide side which tapers toward the outer circumference at an angle as well as suggested by Wood where such is a known alternative shape for such continuous rib structures provided on the ends of hoses that can convey air, and such structures are used at the connection portion of the hose, as suggested by Wood, where such a shape is a known equivalent shape used for the same structure on a similar hose end, and such amounts to an obvious choice of mechanical design to alter the shape, where a tapered side could at least aid in insertion thereby making assembly easier thereby making such more suited for guiding the end during insertion, and a seal side that provides a steeper angle to mate with structure of the other segment to create a seal, which would improve sealing properties while allowing for easier insertion as well thereby insuring the desired amount seal while not sacrificing time of assembly.  
	With respect to claim 9, the guiding rib structure and the sealing rib structure are arranged symmetrically to each other (Morgan shows ribs forming the guiding rib and sealing ribs as 70A,72A,74A are symmetrical with one another and that such can be continuous ribs) with respect to an inclination to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Boettner, Bock, Storgard, Powell (924 and 824), Feichtenschlager, and French (938) disclosing state of the art ducts some with bellows and corrugated structure, some teaching molding steps and connection of tube segments with ribbed end structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH